Citation Nr: 0909207	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-09 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for biliary cirrhosis with 
esophageal varices.

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk






INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Veteran was scheduled for a Board hearing at the RO in 
July 2008.  He failed to report for the scheduled hearing 
without explanation.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for a Board hearing 
is deemed to be withdrawn.

Although it is not clear from the completed VA Form 9 
submitted by the Veteran in March 2006 that he intended to 
perfect an appeal with respect to the issue of entitlement to 
service connection for biliary cirrhosis with esophageal 
varices, his representative subsequently submitted argument 
on this issue and the RO certified the issue for appellate 
consideration.  The Board will not question this 
determination by the RO.  See Gonzalez- Morales, 16 Vet. App. 
556 (2003).


FINDINGS OF FACT

1.  Hepatitis B was not present in service or thereafter.

2.  Neither biliary cirrhosis nor esophageal varices were 
found on the examination for entrance onto active duty.

3.  The evidence does not clearly and unmistakably 
demonstrate that the biliary cirrhosis or esophageal varices 
did not undergo a permanent increase in severity as a result 
of the Veteran's active service.



CONCLUSIONS OF LAW

1.  The biliary cirrhosis with esophageal varices was 
incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008). 

2.  Hepatitis B was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for hepatitis B and 
biliary cirrhosis with esophageal varices.  The Board will 
initially discuss the certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2008), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended 
to eliminate that requirement for claims pending before VA on 
or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error").  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connected claim.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the claim for service connection for biliary 
cirrhosis with esophageal varices, the Board notes that the 
Veteran has been provided all required notice, to include 
notice pertaining to the disability-rating and effective-date 
elements of the claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required before the 
Board decides this claim.

With respect to the hepatitis B claim, the record reflects 
that the Veteran was provided VCAA notice in a letter mailed 
in November 2003, prior to the initial adjudication of the 
claim.  Although the veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
the claim until March 2006, after the initial adjudication of 
the claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for this claimed disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The record reflects that the Veteran's service treatment 
records (STRs) as well as medical records from the Portsmouth 
Naval Medical Center (NMC) have been obtained.  In addition, 
the Veteran has been afforded an appropriate VA examination 
and an appropriate VA medical opinion has been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's STRs show that at his enlistment examination in 
April 1979 the Veteran provided treatment records from Johns 
Hopkins Hospital documenting his treatment for biliary 
cirrhosis in February 1969 and his history of infectious 
hepatitis beginning in 1966 and of abdominal surgeries 
because of his liver problems.  The examiner at the 
enlistment examination noted that the Veteran's history was 
positive for prolonged impairment of liver function and for 
esophageal varices, but also stated that the Veteran's liver 
function had returned to normal and no varices were currently 
demonstrated.  He concluded that the condition was not 
disabling.  Neither hepatitis, cirrhosis nor esophageal 
varices were diagnosed on the enlistment examination.  
Accordingly, the presumption of soundness applies.

The Veteran's STRs show the Veteran had periodic examinations 
while on active duty in July 1983, February 1994, March 1999, 
and a retirement examination in March 2003.  At all of his 
periodic examinations the Veteran reported his history of 
biliary cirrhosis and the resulting abdominal surgeries.  At 
his retirement examination the Veteran again reported his 
history of biliary cirrhosis and also noted that he had 
applied for and was denied life insurance based on this 
condition.  

The STRs also show the Veteran was monitored for biliary 
cirrhosis with esophageal varices during active duty, to 
include liver function tests (LFT) and computed tomography 
(CT) scans.  This condition was listed on the chronic medical 
history flow sheets printed out with the treatment notes for 
the visits the Veteran made to medical while on active duty.  
Also, the Veteran underwent a CT scans in November 2000 and 
November 2001 to evaluate his liver.  Both CT scans were 
positive for cirrhosis.  The STRs show that in July 2006 the 
Veteran was seen regarding his asymptomatic elevated LFT.  
The Veteran had more blood work done, which was found to be 
positive for hepatitis B core with non-reactivity of 
hepatitis B surface antigen and anti-body.  Later in October 
2006, it was noted on the Veteran's medical progress notes 
that he had a stable hepatic liver with extensive varices.

At a VA examination in November 2003, the Veteran again 
reported his history of biliary cirrhosis with esophageal 
varices.  He also told the examiner that he had been 
diagnosed with an inactive form of hepatitis B and that when 
undergoing workups for this condition it was found that his 
liver was cirrhotic.  The Veteran told the examiner that in 
2001 he also underwent an endoscopy and was found to have 
esophageal varices.  According to the Veteran, at the time of 
his VA examination, he did not suffer from any manifestations 
of these conditions, he denied any functional impairment as a 
result of these conditions, and had not been forced to miss 
any work as a result of these conditions.  The pertinent 
diagnoses were esophageal varices and cirrhosis of the liver 
with changes suggesting portal hypertension.  Laboratory 
testing was negative for hepatitis B so hepatitis B was not 
diagnosed.

In December 2007 the VA examiner was asked to review the 
Veteran's claim file and render an opinion as to whether the 
Veteran currently had hepatitis B, cirrhosis, and esophageal 
varices, and if so, whether these disabilities are related to 
his active service and/or the biliary cirrhosis he was 
diagnosed with as a child.  The examiner opined that the 
current liver problems (cirrhosis) and its complications 
(esophageal varices, lower extremity edema, and deep venous 
thrombosis (DVT), etc.) were more likely than not a 
consequence and slow progression of his childhood liver 
disease rather than his active duty service.  The examiner 
also opined that any diagnosis of hepatitis B in service was 
a false positive result as the Veteran's current blood work 
does not support such a finding.  

In view of the negative laboratory results in November 2003 
and the December 2007 VA medical opinion that any diagnosis 
of hepatitis B in service was a false positive, the Board has 
concluded that the preponderance of the evidence establishes 
that the Veteran did not have hepatitis B in service or 
thereafter.

Although the evidence clearly and unmistakably establishes 
that the Veteran had cirrhosis with esophageal varices prior 
to service and also shows that the disorders probably were 
not aggravated by active duty, the evidence does not clearly 
and unmistakably demonstrate that the disorders were not 
aggravated by active duty.  Accordingly, the presumption of 
soundness has not been rebutted, and the Veteran is entitled 
to service connection for biliary cirrhosis with esophageal 
varices.   


ORDER

Entitlement to service connection for biliary cirrhosis with 
esophageal varices is granted.

Entitlement to service connection for hepatitis B is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


